                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


UNITED STATES OF AMERICA


vs.                                                           Case No. 8:97-CR-344-T-27AAS

JOHN LEE COLLINS

________________________________/

                                             ORDER

        BEFORE THE COURT is Defendant’s Motion to Reduce Sentence Pursuant to the First

Step Act (Dkt. 213) and the United States’ Amended Response (Dkt. 217). Upon consideration,

Defendant’s motion is DENIED, except that his term of supervised release on Count One is reduced

to 8 years.

                                        The First Step Act

        The First Step Act authorizes the court to “impose a reduced sentence as if sections 2 and 3

of the Fair Sentencing Act of 2010 … were in effect at the time the covered offense was committed.”

First Step Act, Pub. L. No. 115-391, § 404(b). Under Section 404(a), a “ ‘covered offense’ means

a violation of a Federal criminal statute, the statutory penalties for which were modified by section

2 or 3 of the Fair Sentencing Act of 2010 ... that was committed before August 3, 2010.”

        Defendant stands convicted of distribution of cocaine base (Count One) and distribution of

heroin (Count Two) (Dkt. 104). On May 26, 2000, his sentence was enhanced under 21 U.S.C. §

851(b) and he was sentenced as a career offender to concurrent 360 month terms, with concurrent

10 (Count One) and 6 (Count Two) year terms of supervised release (Id.). His sentence was affirmed


                                                 1
(Dkt. 123).

         Defendant’s conviction on Count One for distribution of cocaine base is a “covered offense”

as defined by Section 404 of the First Step Act, and he is therefore eligible for a sentence reduction.

But his conviction on Count Two for distribution of heroin is not a “covered offense.”1 The United

States acknowledges that Section 404 of the First Step Act lowered Defendant’s statutory penalty

on Count One from 20 years to life to 10 years to life, but notes that the statutory penalty on Count

Two remains the same, up to 30 years. It agrees that the statutory change on Count One “gives this

Court authority to reduce his sentence . . .”, but opposes a sentence reduction.2

         The United States relies on Probation’s assessment, pointing out that Defendant’s guideline

range today remains the same as it was when he was sentenced in 2000.3 Specifically, it contends

that “[t]he First Step Act modifies Collins’s statutory penalty provision as to Count One, but it does

not modify his amended guidelines range which remains 360 months to life imprisonment.” (Dkt.

217). The United States contends that the only change is that retroactive application of the FSA

lowers the statutory minimum penalty on Count One from 20 to 10 years, and that no other factor

considered by the court at sentencing is altered. According to the United States: “Nothing suggests


         1
            In a footnote to his motion, without citing binding authority, Defendant contends that the court “has
authority to grant the relief requested herein as to [his] total sentence,” seeming to rely on the very sentencing
guidelines he argues should not be considered. (Dkt. 213, n.13).
         2
             The United States does not oppose a reduction in his term of supervised release on Count One to 8 years.

         3
           Defendant was held accountable for 133 grams of cocaine base and 27.8 grams of heroin. PSR, ¶¶ 6–7.
This converted to a marijuana equivalency of 2,687 kilograms. Id. ¶¶ 13–14, resulting in a total offense level 37,
criminal history category VI. His guideline range was therefore 360 months to life. Id. ¶¶ 25, 38, 78. Defendant did
not object to the PSR or the application of the guidelines. Id. at p. 32.
         The United States Probation Office submitted a Memorandum recommending that Defendant is eligible for
a sentence reduction under the First Step Act of 2018 and retroactive application of the Fair Sentencing Act of 2010,
but only as to the term of supervised release on Count One (Dkt. 206). While acknowledging that retroactive
application of the FSA reduces the minimum mandatory sentence on Count One from 20 to 10 years, Probation
advises that his guideline range is unaffected. (Id.).

                                                           2
that Collins’s 360 months sentence is now inappropriate because of a reduction in his statutory

minimum penalties, when those penalties did not bear on the sentence that was imposed.” (Dkt. 216

at p. 6).

                                              Discussion

        Essentially, the United States argues that retroactive application of the FSA has no impact

on Defendant’s sentence. I agree. Applying the FSA retroactively, the minimum penalty on Count

One is lowered, but the minimum penalty had no bearing on his sentence. Even if the FSA was in

effect when his offenses were committed, his sentence would be the same. Moreover, the penalty on

Count Two is unaffected, and his guideline range remains the same. Regardless, after considering

the factors in 18 U.S.C. § 3553(a), particularly the seriousness of the offenses, and the need to

promote respect for the law and deterrence, I find that a sentence reduction is not warranted,

notwithstanding his eligibility.

        The United States is correct that Defendant is not entitled to a plenary resentencing. Nothing

in Section 404(b) of the First Step Act of 2018 authorizes a full resentencing based on current law.

And while there is no Circuit precedent addressing whether a defendant seeking a sentence reduction

under the First Step Act is entitled to a full sentencing hearing, there is precedent limiting the scope

of sentence modification proceedings under § 3582(c)(2), which I find to be analogous. See United

States v. Bravo, 203 F.3d 778, 781 (11th Cir. 2000) (“This Circuit has been very clear in holding that

a sentencing adjustment undertaken pursuant to Section 3582(c)(2) does not constitute a de novo

resentencing.”). And in the context of a Section 3582(c)(2) proceeding, “all original sentencing

determinations remain unchanged with the sole exception of the guideline range that has been




                                                   3
amended since the original sentencing.” Id.4

         I find the reasoning in Bravo applicable to a modification proceeding under § 3582(c)(1)(B)

based on the First Step Act.5 Defendant’s request for a hearing is accordingly denied.

                                                    Conclusion

         Section 404(c) of the First Step Act expressly provides that “[n]othing in this section shall

be construed to require a court to reduce any sentence pursuant to this section.” Considering the

factors in 18 U.S.C. § 3553(a), as well as Defendant’s submissions, I find that a sentence reduction

is not warranted, except for a reduction in the term of supervised release on Count One to 8 years.

         DONE AND ORDERED this 4th day of September, 2019.

                                                       /s/ James D. Whittemore
                                                       JAMES D. WHITTEMORE
                                                       United States District Judge

Copies to: Defendant, Counsel of Record, U.S. Probation




         4
           The United States concedes that Defendant would not be classified as a career offender and would not be
subject to § 851 enhanced penalties if sentenced today (Dkt. 217, p. 6). According to the United States, Defendant’s
guideline range today would be 210-262 months. Following Bravo, I decline to consider these changes in the law,
since the First Step Act does not authorize the court to revisit issues other than retroactive application of the FSA.
         5
           My Southern District of Florida colleague’s thoughtful reasoning on these issues is persuasive. See United
States v. Glover, 377 F. Supp. 3d 1346, 1357 (S.D. Fla. 2019) (Lenard, J.).

                                                          4
